202 S.W.3d 611 (2006)
JASON D. McENTIRE, Appellant,
v.
STATE OF MISSOURI, Respondent.
No. ED 87324
Missouri Court of Appeals, Eastern District, Division Two.
June 30, 2006
Jessica Hathaway, Attorney at Law, Assistant Appellate Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Lisa M. Kennedy, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: Gary M. Gaertner, Sr., P.J., George W. Draper III, J., and Kenneth M. Romines, J.
PER CURIAM.

ORDER
Appellant, Jason D. McEntire ("Movant"), appeals the judgment of the Circuit Court of Madison County denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Following a jury trial, Movant was convicted of assault in the first degree, section 565.050, RSMo 2000. Movant was sentenced to ten years of imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the motion court pursuant to Rule 84.16(b).